Citation Nr: 1455382	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-19 172	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left ear injury.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from July 1946 to April 1947, May 1948 to May 1955 and October 1959 to September 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2104, the Veteran was scheduled for a hearing at the RO to be chaired by Veterans Law Judge of the Board.  Although he submitted additional evidence that month, a private audiological report dated in February 2013, and waived agency of original jurisdiction (AOJ) consideration of that evidence; he requested that the hearing be rescheduled.  He was rescheduled for another hearing in September 2014, however, he stated he no longer wanted a hearing that month.  His hearing request is therefore, withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, as well as credible evidence of noise exposure during his military service, the most probative evidence of record indicates the Veteran's hearing loss and tinnitus is not related to his military service.

2.  The Veteran has not been diagnosed with a current left ear injury.



CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The requirements for establishing service connection for a left ear injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in April 2012, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Regarding the duty to assist, VA has obtained service treatment records (STRs), post-service medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion, and afforded the appellant the opportunity to give testimony before the Board.  The examination and medical opinion are sufficient for deciding the claim.  The Veteran requested a hearing before a Veterans Law Judge which was never conducted.  However, in September 2014 correspondence, he stated he no longer wanted a hearing. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claims.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473.

II.  Analysis

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran served as an artillery chief and was awarded the Korean Service Medal.  When, as in the instant case, there is evidence that the Veteran engaged in combat, satisfactory lay or other evidence of an injury sustained in the line of such duty shall be accepted as sufficient proof of in-service incurrence if the evidence is consistent with the circumstances of service, even when there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b).  However, competent evidence demonstrating present disability and a nexus between a present disability and some remote event, injury or disease of combat service is still required.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"). 

Although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

In March 2012, the Veteran requested service connection for hearing loss, tinnitus and a left ear injury.  The Veteran contends that his current hearing loss, tinnitus, and a left ear injury are the result of acoustic trauma he experienced during service working with heavy equipment and serving in an artillery unit in Korea during the Korean Conflict.  The Veteran also notes that an artillery blast in Korea resulted in a left ear injury.  However, as he was in the field at the time, he could not seek medical treatment for the injury.  

Ear examination and whispered voice hearing test on his initial entrance examination in July 1943 was normal.  An April 1947 ear examination and watch, coin click, whispered voice, and spoken voice hearing tests were normal.  Ear and whispered voice hearing tests in December 1952, January 1958, May 1955, and October 1959, and on his final separation from service examination in September 1963, were normal.  

After service, the Veteran filed claims for other disabilities.  There were no complaints or findings of an ear or hearing condition on the ear portion of VA compensation examinations in February 1956 and December 1963.  

The Veteran underwent a VA examination in May 2012.  The Veteran stated that "his best guess" was that his hearing loss and tinnitus began about 30 to 40 years ago.  The examiner noted that the Veteran was separated from service almost 50 years ago.  The audiological evaluation found 


HERTZ (Hz)
CNC

500
1000
2000
3000
4000

RIGHT
30
40
55
60
70
56
LEFT
30
35
60
60
70
56

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 68 in the left ear.  Bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hz was diagnosed.

The VA examiner opined that it is less likely than not that the Veteran's hearing and tinnitus loss is due to military noise exposure.  The VA examiner reasoned that the Veteran's hearing loss and tinnitus are more likely than not related to his civilian occupational noise exposure as a back hoe operator and heavy equipment operator rather than his military noise exposure based on when the disabilities started.

A February 2013 private audiogram showed hearing loss for VA purposes.  The diagnosis was audiometric configuration of hearing loss consistent with history of noise exposure and presbycusis.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).

Bilateral Hearing Loss and Tinnitus 

The medical evidence shows that the Veteran's hearing loss did not rise to the level of a hearing loss disability pursuant to 38 C.F.R. § 3.385 during service.  However, the current findings reveal hearing loss according to that section.  Thus, the question then becomes whether this current hearing loss is related to service. 

While the Veteran contends that his current hearing loss and tinnitus is related to noise exposure during active service, the Board finds the most probative evidence is against such contention.  Specifically, after considering the medical and occupational histories in service and since, and examining the Veteran, a VA examiner in May 2012 concluded the Veteran's hearing loss was less likely as not (i.e. less than a 50/50 probability) related to his military noise exposure but to post-service noise exposure.  

This examiner's expert medical opinion was based on reasonable medical principles that are supported by the evidentiary record and citation to medical authority, and contained discussion of the underlying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion to the contrary.

The Veteran's representative in November 2014 cites Hensley for the proposition that hearing loss in service or at separation is not required to grant service connection.  The representative notes that whispered voice hearing tests are notoriously inaccurate, and should not be used as a basis for a denial.  The Board notes that the Veteran, himself, stated at his May 2012 VA examination that his hearing loss and tinnitus began as early as 1972.  Even he does not currently report hearing loss and tinnitus at separation from service in 1963.  Moreover, there is no competent evidence that his current hearing loss or tinnitus is causally related to service.  Hensley does not require the Board to ignore these facts.

The Veteran stated that, besides being around artillery in service, he ran heavy equipment without hearing protection during his last 4 years in service.  He also noted that he used hearing protection after service, and those machines were small and new and did not generate a lot of noise.  Finally, he noted that he sold his business in 1972, and was subsequently in supervisory positions away from any noise.  The Board notes that the VA examiner who rendered the opinion that the Veteran's current hearing loss and tinnitus were due to post-service noise exposure obtained a detailed history from the Veteran and reviewed the Veteran's claims file.  In any event, the Veteran informed the VA examiner that his hearing loss and tinnitus began as early 1972, around the time the Veteran now states that his post-service noise exposure ended.  Therefore, the examiner's opinion that post-service noise exposure from separation from service from 1963 to the approximate earliest onset of his hearing loss and tinnitus in 1972 was the cause of the disabilities is still valid. 

To the extent that the Veteran himself believes that his current hearing loss and tinnitus is connected to noise exposure during active duty, there is nothing in the record establishing that the Veteran has the specialized training sufficient to render such an opinion.  In this regard, medical testing is required to determine the presence of hearing loss, and the etiology of such hearing loss requires medical expertise to determine, especially since hearing loss can have a variety of causes.  Here the Veteran claimed on his VA examination that his hearing loss and tinnitus began as early as 1972 which is almost nine years after his final separation from service.  However, he believes that the disabilities were caused by in-service noise exposure.  The etiology of medical conditions such as hearing loss and tinnitus is a matter that requires medical expertise to determine.  Accordingly, the Veteran's own opinion as to the etiology of his current hearing loss and tinnitus is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay assertion in this matter.  The examiner considered the Veteran's theory and it was not endorsed.

In sum, hearing loss and tinnitus was not shown during service or for many years thereafter, and the most probative evidence of record indicates the Veteran's current hearing loss and tinnitus are not related to service.  Accordingly, the preponderance of the evidence is against the claims and service connection bilateral hearing loss and tinnitus is denied.

Left Ear Injury

The evidence does not show that the Veteran currently suffers from a disability of the left ear, besides sensorineural hearing loss and tinnitus as discussed above.  No examination or treatment report of record has diagnosed a left ear condition besides hearing loss and tinnitus.  Additionally, the Veteran has not identified any recurrent symptoms, other than worse hearing and ringing in the ears, so as to warrant a possibility that he has a current disability that may be related to an in-service left ear injury.  As such, the evidence does not show that the Veteran has a current left ear disability for which he may receive compensation.  Absent sufficient evidence of a current left ear disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Conclusion

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for left ear injury is denied.

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


